4417/2011 ORDER SIGNED

Case 1l-Lo-OQ1l090-E€SS DOC lo-y FiledlecQ/lo Entered t2/20/Llo Loi21'460

Page 1 of 7

Short Form Order

NEW YORK SUPREME COURT - QUEENS COUNTY

Present: Honorable, ALLAN B. WEISS IAS PART 2
Justice

 

BENJAMIN PLAZA, JR.,
Index No: 4417/11

Plaintiff,
Motion Date: 9/15/16

-against- 10/6/16

MICHAEL HEILBRON,

Defendant.

 

  

The following papers numbered 1 to 14 read on this LEYEDNS
by defendant staying the execution of the judgment entered
this action on November 18, 2009 and Motion Seq.#4 by plaintiff
for an extension of time to submit opposition to the defendant's

motion.

PAPERS
NUMBERED
Seq.#3 Order to Show Cause-Affidavits-Exhibits ... 1-7
Seq.#4 Order to Show Cause-Affidavits-Exhibits ... 8 - 12
Answering Affidavits-Exhibits..........---- 13 - 14

Replying Affidavits..........eee reer eee ees

Upon the foregoing papers it is ordered that these motions
are determined as flolows.

The plaintiff’s motion for an extension of time to submit
opposition to the defendant’s motion is granted.

The defendant’s motion to vacate the default judgment
entered on November 18, 2009 is denied. The affidavit of the
defendant Michael Heilbron sworn to on August 29, 2016 does not
set forth a reasonable excuse for his default in appearing nor a
meritorious defense to the action.

The stay contained in the Order to Show Cause dated August
3, 2016 is vacated.

Dated: December 2016
DE 540 2 adifece ccc e eens

Printed: 1/18/2017
